Judgment and order unanimously affirmed, with costs. Memorandum: Defendant-appellant contends that the trial court committed reversible error in refusing certain requested Pattern Jury Instructions relative to an emergency situation and a person under a disability. The court properly refused to charge the common law standard of care in an emergency situation (PJI 2:14) under the facts in this case. Since pedestrian plaintiff was struck by defendant’s taxi as he was crossing at or near an unmarked crosswalk in an urban area, appellant was not confronted with a "sudden and unforeseen condition”, but rather by a common occurrence that must be anticipated by a reasonable and prudent driver (see Jones v National Biscuit Co., 29 AD2d 1033). The facts of this accident were fairly and fully submitted to the jury by the court’s charge of contributory negligence. The other requested charges were properly denied as being without evidentiary support. (Appeal from judgment and order of Erie Trial *1013Term in automobile negligence action.) Present— Marsh, P. J., Moule, Cardamone, Simons and Del Vecchio, JJ.